Citation Nr: 1707183	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  13-11 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for ischemic heart disease, to include as due to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1967 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board acknowledges that the issues of entitlement to service connection for posttraumatic stress disorder (PTSD) and entitlement to service connection for a right knee disability have been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

Additionally, the issue of entitlement to reimbursement for travel pay has been raised by the record in a June 2016 notice of disagreement, but the RO did not refer that to the appropriate Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not yet have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for ischemic heart disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current bilateral hearing loss disability originated during his active duty service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hearing loss disability are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As explained below, the Board has determined the evidence currently of record is sufficient to grant the Veteran's claim for service connection for bilateral hearing loss.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016).

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013); Hickson v. West, 12 Vet.App. 247, 253 (1999). 

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley, 5 Vet. App. at 157.

Factual Background and Analysis

The Veteran seeks service connection for a bilateral hearing loss disability, which he contends originated in service. 

In May 2009, the Veteran underwent a VA audiological examination.  The VA examiner provided a diagnosis of bilateral sensorineural hearing loss which was mild in the range of 4000 Hz in the right ear and moderate at the range of 4000 Hz in the left ear.

Further, the Veteran's military occupational specialty (MOS) indicates that he served as a radioman.  VA recognizes that such a military occupational specialty has a moderate probability of noise exposure.  The Veteran has additionally stated that while aboard both the USS Turner Joy and USS Mansfield he was exposed to artillery fire from the ships' five inch guns.  As such, the Veteran's in-service noise exposure is conceded.    
 
Since the medical evidence confirms the Veteran currently has a bilateral hearing loss disability for VA purposes, and in-service noise exposure is conceded, the central issue that must be resolved at this time is whether the Veteran's current disability originated during service or is otherwise etiologically related to service. 

At the time of the May 2009 examination, the VA examiner was unable to render an opinion as to the etiology of the hearing loss without resorting to speculation in light of the fact that the Veteran was not provided a separation hearing examination.  

In August 2013, the Veteran was afforded an additional VA audiological examination which confirmed the diagnosis of bilateral sensorineural hearing loss.  Although no separation examination was available to provide objective evidence of puretone threshold loss in service, the examiner opined that the Veteran's existing hearing loss was at least as likely as not caused by or a result of in- service service noise exposure.

The examiner determined that the Veteran's "current HL [hearing loss] has characteristics of NIHL [noise-induced hearing loss] with some HF [high frequency] thresholds beyond age norms with no occupational noise exposure or post-service recreational noise exposure reported."  On that basis, the examiner reasoned that "at least some of his bilateral hearing loss is at least as likely as not caused by or a result of in-service noise exposure."  

The Board notes the Veteran has submitted several competent and credible lay statements in support of his claim, which are consistent with his military personnel records and the incidents and circumstances of his service.  As the VA examiner's rationale is supported by the evidence of record, including the Veteran's numerous credible lay statements, the Board finds the August 2013 examination constitutes highly probative evidence in support of the claim.

In light of the Veteran's competent and credible reports concerning the onset of his hearing problems, and the adequate medical opinion of record, the Board finds that the evidence is in favor of a grant of service connection for bilateral hearing loss.

ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted. 





REMAND

In September 2015, the Veteran submitted a claim for ischemic heart disease, to include as due to in-service herbicide exposure.  The Veteran was denied service connection for this claim in a January 2016 rating decision.

In a June 2016 notice of disagreement, the Veteran clearly expressed his intent to appeal the January 2016 rating decision.  To date, the RO has yet to issue a statement of the case.  Accordingly, the Board is required to remand the issue to the RO for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO issues a statement of the case, then if, and only if, the claimant timely files a VA Form 9, Substantive Appeal, this issue may be returned to the Board for adjudication.

Accordingly, the case is REMANDED for the following action:

1. The RO should issue a statement of the case for the issue of entitlement to service connection for ischemic heart disease.  See Manlicon v. West, 12 Vet. App. 238 (1999).  After the RO issues a statement of the case, then if, and only if, the claimant timely files a VA Form 9, Substantive Appeal, this issue may be certified to the Board for adjudication. 

2. Then, readjudicate the Veteran's claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


